EXECUTION VERSION
VOTING AGREEMENT
     THIS VOTING AGREEMENT (this “Agreement”) is made and entered into as of
this 23rd day of January, 2008 by and among the undersigned shareholders (each
referred to herein as a “Shareholder” and collectively referred to herein as the
“Shareholders”) of MEA Holdings, Inc. (the “Holding Company”) for the benefit of
Cogdell Spencer LP, a Delaware Limited Partnership (“Parent”), and Goldenboy
Acquisition Corp., a Wisconsin Corporation (“Merger Sub”).
W I T N E S S E T H:
     WHEREAS, each of the Shareholders owns, or has the power to direct the
voting of, the number of Shares (as defined below) set forth opposite such
Shareholder’s name on Schedule 1 attached hereto;
     WHEREAS, the Boards of Directors of Cogdell Spencer Inc., Parent, Merger
Sub, the Holding Company, Marshall Erdman & Associates, Inc., Marshall Erdman
Development, LLC, and Parent, as the sole shareholder of Merger Sub, have
adopted and approved the Agreement and Plan of Merger (the “Merger Agreement”)
and the merger of Merger Sub with and into the Holding Company (the “Merger”) in
accordance with the Merger Agreement and the Wisconsin Business Corporation Law
(the “WBCL”); and
     WHEREAS, subsequent to the Holding Company’s approval of the Merger
Agreement and concurrently with the execution of the Merger Agreement and as a
condition and inducement to the willingness of Parent and Merger Sub to enter
into the Merger Agreement, the Holding Company has delivered to Parent this
Agreement pursuant to which each Shareholder has agreed to vote the Shares owned
by such Shareholder in favor of the Merger.
     NOW, THEREFORE, in consideration of the foregoing and of the mutual
covenants and agreements contained herein and in the Merger Agreement, and
intending to be legally bound hereby, the Shareholders hereby agree as follows:
     1. Voting Agreement.
          (a) Each Shareholder, by this Agreement hereby agrees to vote (or
cause to be voted), at any meeting of the shareholders of the Holding Company or
in any action taken by the shareholders of the Holding Company without a
meeting, all of such Shareholder’s Shares, (i) in favor of the approval and
adoption of the Merger Agreement and approval of the Merger and all other
transactions contemplated by the Merger Agreement and this Agreement, and
(ii) against any action, agreement or transaction (other than the Merger
Agreement or the transactions contemplated thereby) or proposal (including any
competing proposal) that would result in a breach of any covenant,
representation or warranty or any other obligation or agreement of the Holding
Company under the Merger Agreement or that could result in any of the conditions
to the Holding Company’s obligations under the Merger Agreement not being
fulfilled. Upon the execution of this Agreement by a Shareholder, such
Shareholder hereby revokes any and all

 



--------------------------------------------------------------------------------



 



other proxies given by such Shareholder with respect to such Shareholder’s
Shares. Such Shareholder acknowledges receipt and review of a copy of the Merger
Agreement. For purposes of this Agreement, “Shares” shall mean, for each
Shareholder, all shares of common stock, par value $.01 per share, and preferred
stock, par value $.01 per share (“Company Stock”), of the Holding Company that
such Shareholder beneficially owns at the date of this Agreement, together with
the shares of Company Stock of which the Shareholder becomes the beneficial
owner before the Effective Time, less any shares of Company Stock subsequently
disposed of pursuant to a Permitted Transfer.
          (b) Such Shareholder hereby irrevocably grants to, and appoints,
Parent, Frank C. Spencer and Charles M. Handy, and any individual designated in
writing by any of them, and each of them individually, as such Shareholder’s
proxy and attorney-in-fact (with full power of substitution), for and in the
name, place and stead of such Shareholder, to vote the Shareholder’s Shares, or
grant a consent, approval or dissent in respect of the Shareholder’s Shares in
the manner in which such Shareholder is required to vote such Shareholder’s
Shares pursuant to this Section 1. Such Shareholder understands and acknowledges
that Parent is entering into the Merger Agreement in reliance upon such
Shareholder’s execution and delivery of this Agreement. Such Shareholder hereby
affirms that the irrevocable proxy set forth in this Section 1 is given in
connection with the execution of the Merger Agreement, and that such irrevocable
proxy is given to secure the performance of the duties of such Shareholder under
this Agreement. Such Shareholder hereby further affirms that the irrevocable
proxy hereby granted is coupled with an interest and may under no circumstances
be revoked unless and until the Expiration Date (as defined below). Such
Shareholder hereby ratifies and confirms any and all votes, consents or other
actions that any proxy appointed hereby may lawfully do or cause to be done by
virtue hereof. The proxy and power of attorney granted by each Shareholder is a
durable power of attorney and shall survive the bankruptcy, death or incapacity
of such Shareholder.
     2. Transfer of Shares. Each Shareholder agrees that except for Permitted
Transfers (as defined herein), it shall not, directly or indirectly, during the
period from the date of this Agreement through the Expiration Date (as defined
in Section 4, below), (a) sell, assign, transfer (including by operation of
law), lien, pledge, dispose of or otherwise encumber (a “Transfer”) any of the
Shares or otherwise agree to do any of the foregoing except pursuant to the
Merger Agreement or pursuant to the transactions contemplated therein,
(b) deposit any Shares into a voting trust or enter into a voting agreement or
arrangement or grant any proxy or power of attorney with respect thereto (other
than a proxy granting to the holder thereof the power solely to vote Shares in
favor of the approval of the Merger Agreement and the Merger or to vote on
employee compensation arrangements that are not inconsistent with the Merger
Agreement), or (c) enter into any contract, option or other arrangement or
undertaking with respect to the direct or indirect Transfer of any Shares. For
purposes of this Agreement, “Permitted Transfer” means any of the following
Transfers: (i) a Transfer by will or operation of law, in which case this
Agreement shall bind the transferee, (ii) a Transfer pursuant to any pledge
agreement existing as of the date of this Agreement, subject to the pledgee
agreeing in writing to be bound by the terms of this Agreement, (iii) a Transfer
in connection with estate and tax planning purposes, including transfers to
relatives, trusts and charitable organizations, subject to the transferee
agreeing in writing to be bound by the terms of this Agreement, (iv) a Transfer
from a Shareholder to one or more other Shareholders, and (v) a Transfer made
with the prior written consent of Parent.

 



--------------------------------------------------------------------------------



 



     3. Appraisal Rights. Each Shareholder agrees not to exercise any rights of
appraisal or any dissenters’ rights that such Shareholder may have (whether
under applicable law or otherwise) or could potentially have or acquire in
connection with the Merger.
     4. Termination. For purposes of this Agreement, the “Expiration Date” shall
be defined as, and the obligations of each Shareholder under this Agreement
shall terminate upon, the earliest of (a) the Effective Time, (b) the date that
the Merger Agreement is validly terminated in accordance with its terms, and
(c) the written consent of the Shareholders and the Parent.
     5. Assignment. This Agreement and the rights hereunder are not assignable
or transferable by any party without the prior written consent of the other
parties; provided, however, that no such assignment shall relieve the assigning
party of its obligations hereunder if such assignee does not perform such
obligations.
     6. Consummation of the Merger. Each Shareholder, solely in his, her or its
capacity as a shareholder of the Holding Company, shall use such Shareholder’s
reasonable efforts to take, or cause to be taken, all actions, and to do, or
cause to be done, and to assist and cooperate with the other parties in doing,
all things reasonably necessary, proper or advisable to consummate and make
effective, in the most expeditious manner practicable, the Merger and the other
transactions contemplated by the Merger Agreement. Such Shareholder shall not
issue any press release or make any other public statement with respect to the
Merger or any other transaction contemplated by the Merger Agreement without the
prior written consent of Parent, which shall not be unreasonably withheld,
except as may be required by applicable law.
     7. Shareholders’ Representations. Except as set forth in the Merger
Agreement and the schedules and exhibits attached thereto and subject to the
limitations contained therein, each Shareholder hereby severally and not jointly
represents and warrants to Parent in respect of such Shareholder as follows:
          (a) Such Shareholder (i) is the record and beneficial owner of, or is
the trustee of a trust that is the record holder of, and whose beneficiaries are
the beneficial owners of, and has good and marketable title to, the number of
shares of Company Stock set forth opposite such Shareholder’s name on Schedule 1
to this Agreement free and clear of any mortgage, lien, pledge, charge, security
interest, encumbrance or other adverse claim of any kind in respect of such
Shares (“Lien”) other than pledges in favor of M&I Marshall and Ilsley Bank that
have been disclosed to Parent prior to the date of this Agreement and that do
not prohibit or otherwise affect the enforceability of any of the provisions
hereof, (ii) does not own, of record or beneficially, any shares of capital
stock of the Holding Company other than the Shareholder’s Shares set forth
opposite such Shareholder’s name on Schedule 1 to this Agreement, (iii) has sole
voting power and sole power to issue instructions with respect to the matters
set forth in Section 1 hereof, sole power of disposition and sole power to agree
to all of the matters set forth in this Agreement, in each case with respect to
all of the Shareholder’s Shares held by such Shareholder with no limitations,
qualifications or restrictions on such rights, subject to applicable securities
laws and the terms of this Agreement, (iv) has all requisite legal power,
authority and right to enter into, execute and deliver this Agreement, and to
consummate the transactions contemplated hereby, without the consent or approval
of any other person, and (v) has not entered into any

 



--------------------------------------------------------------------------------



 



voting agreement or other similar agreement with or granted any person any proxy
(revocable or irrevocable) in respect of the Shareholder’s Shares (other than
this Agreement).
          (b) If such Shareholder is not a natural person, the execution and
delivery by such Shareholder of this Agreement and consummation of the
transactions contemplated hereby have been duly authorized by all necessary
action on the part of such Shareholder. Such Shareholder has duly executed and
delivered this Agreement, and this Agreement is the legal, valid and binding
obligation of such Shareholder, enforceable against such Shareholder in
accordance with its terms subject to bankruptcy, reorganization, insolvency and
other similar laws affecting the enforcement of creditors’ rights in general and
to general principles of equity (regardless of whether considered in a
proceeding in equity or in an action at law). The execution and delivery by such
Shareholder of this Agreement does not, and the consummation of the transactions
contemplated hereby and compliance with the terms hereof will not, conflict
with, or result in any violation of, or default (with or without notice or lapse
of time, or both) under, or give rise to a right of termination, cancellation or
acceleration of any obligation or to loss of a material benefit under, or to
increased, additional, accelerated or guaranteed rights or entitlements of any
person under, or result in the creation of any Lien upon any of the properties
or assets of such Shareholder under, any provision of any contract to which such
Shareholder is a party or by which any properties or assets of such Shareholder
are bound or, subject to the filings and other matters referred to in the next
sentence, any provision of any laws applicable to such Shareholder or the
properties or assets of such Shareholder. No consent of, or registration,
declaration or filing with, any governmental authority is required to be
obtained or made by or with respect to such Shareholder in connection with the
execution, delivery and performance of this Agreement or the consummation of the
transactions contemplated hereby, other than such reports under Sections 13(d)
and 16 of the Exchange Act as may be required in connection with this Agreement
and the transactions contemplated hereby. If such Shareholder is married and the
Shareholder’s Shares constitute community property or otherwise need spousal or
other approval to be legal, valid and binding, this Agreement has been duly
authorized, executed and delivered by, and constitutes a valid and binding
agreement of, such Shareholder’s spouse, enforceable against such spouse in
accordance with its terms. If this Agreement is being executed in a
representative or fiduciary capacity, the person signing this Agreement has full
power and authority to enter into and perform this Agreement. No trust of which
such Shareholder is a trustee requires the consent of any beneficiary to the
execution and delivery of this Agreement or to the consummation of the
transactions contemplated hereby.
     8. Parent’s Representations. Parent hereby represents and warrants to each
Shareholder as follows: (i) the execution, delivery and performance by Parent of
this Agreement and the consummation by Parent of the transactions contemplated
hereby are within the corporate powers of Parent and have been duly authorized
by all necessary corporate action, and (ii) this Agreement constitutes a valid
and binding agreement of Parent.
     9. Equitable Relief. The Shareholders agree that Parent would be
irreparably harmed by any breach of this Agreement on the part of any
Shareholder and that Parent shall be entitled to specific performance and
injunctive and other equitable relief in respect of any breach (including any
threatened or anticipated breach) of this Agreement and to enforce the
provisions hereof, and the Shareholders further agree to waive any requirement
for the securing or posting of any bond in connection with the obtaining of any
such injunctive or other equitable relief.

 



--------------------------------------------------------------------------------



 



This provision is without prejudice to any other rights or remedies, whether at
law or in equity, that any party hereto may have against any other party hereto
for any failure to perform its obligations under this Agreement.
     10. Further Assurances. Each Shareholder shall, from time to time, execute
and deliver, or cause to be executed and delivered, such additional or further
consents, documents and other instruments as Parent may reasonably request for
the purpose of effectively carrying out the transactions contemplated by this
Agreement.
     11. Capacity; No Effect on Merger Agreement. Each Shareholder is entering
into this Agreement solely in his or her capacity as a shareholder of the
Holding Company, and no covenant contained herein shall apply to any Shareholder
in his or her capacity as a director, officer or employee of the Holding Company
or in any other capacity. Nothing contained in this Agreement shall be deemed to
apply to, or limit in any manner, any Shareholder from fulfilling his or her
obligations under applicable law, including without limitation his or her
fiduciary duties, in his or her capacity as a director, officer or employee with
respect to the Holding Company and nothing herein will limit or affect, or give
rise to any liability to a Shareholder by virtue of any actions taken by such
Shareholder in his or her capacity as a director, officer or employee of the
Holding Company. Nothing contained in this Agreement shall affect the terms and
conditions of the Merger Agreement.
     12. No Additional Rights Granted. Nothing contained in this Agreement shall
be deemed to vest in Parent any direct or indirect ownership or incidence of
ownership of or with respect to any of the Company Stock. All rights, ownership
and economic benefits of and relating to the Company Stock shall remain and
belong to the applicable Shareholder and Parent shall have no power or authority
to direct any Shareholder in the voting of any of the Company Stock or the
performance by any Shareholder of its duties or responsibilities as a
shareholder of the Holding Company, except as otherwise provided herein.
     13. Binding Effect. This Agreement is binding upon the parties hereto and
their respective heirs, successors, legal representatives and permitted assigns.
     14. Severability. The parties agree that if any provision of this Agreement
under any circumstances is deemed invalid or inoperative, then this Agreement is
construed with the invalid or inoperative provision deleted, and the rights and
obligations of the parties are construed and enforced accordingly.
     15. Governing Law. This Agreement is governed by and construed and enforced
in accordance with the laws of the State of Wisconsin without regard to
principles of conflicts of law.
     16. Counterparts. This Agreement may be executed in one or more
counterparts, all of which are considered but one and the same agreement, and
become effective when one or more such counterparts have been signed by each of
the parties and delivered to the other party. A facsimile signature of this
Agreement is effective as an original.
(Signatures appear on the following page.)

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Voting Agreement as of
the date first set forth above.
SHAREHOLDERS:

                          BAIRD CAPITAL PARTNERS III LIMITED PARTNERSHIP
 
Scott A. Ransom
               
 
      By:   Baird Capital Partners Management Company    
 
          III, L.L.C., its General Partner    
 
               
 
Brian L. Happ
               
 
      By:        
 
               
 
          David P. Pelisek, Director    
 
               
 
                William L. Peel, Jr.       BCP III AFFILIATES FUND LIMITED
PARTNERSHIP
 
               
 
      By:   Baird Capital Partners Management Company    
 
Eli Woyke
          III, L.L.C., its General Partner    
 
               
 
      By:        
 
Thomas G. Platz
         
 
David P. Pelisek, Director    
 
                        BCP III SPECIAL AFFILIATES LIMITED PARTNERSHIP
 
Patricia LaForge
               
 
               
 
      By:   Baird Capital Partners Management Company    
 
          III, L.L.C., its General Partner    
 
               
 
Kurtis M. Helin
               
 
      By:        
 
               
 
          David P. Pelisek, Director    
 
               
 
                Julia A. Houck       LUBAR CAPITAL, LLC
 
               
 
      By:   Lubar Capital Management, LLC, its Manager    
 
               
 
Steven C. Peterson
               
 
               
 
      By:   Lubar & Co., Incorporated, its Manager    
 
               
 
Gregg F. Redfern
      By:        
 
         
 
David J. Lubar, President    

 



--------------------------------------------------------------------------------



 



                  COGDELL SPENCER LP    
 
           
 
  By:   CS Business Trust I, its General Partner    
 
           
 
  By:   Cogdell Spencer Inc., its Sole Beneficial Owner    
 
           
 
  By:        
 
     
 
Frank C. Spencer, President and CEO    
 
                GOLDENBOY ACQUISITION CORP.    
 
           
 
  By:   Cogdell Spencer LP, its Sole Beneficial Owner    
 
           
 
  By:   CS Business Trust I, its General Partner    
 
           
 
  By:   Cogdell Spencer Inc., its Sole Beneficial Owner    
 
           
 
  By:        
 
     
 
Frank C. Spencer, President and CEO    

 



--------------------------------------------------------------------------------



 



Schedule 1
Shareholders; Shares

                              Total Number of   Total Number of         Shares
of Nonvoting   Shares         Common Stock   of Voting Common   Total Number of
Shares
Name of Shareholder
  Held   Stock Held   of Preferred Stock Held
Baird Capital Partners III
Limited Partnership
    0       935,430.6500       84,188.7600  
BCP III Affiliates Fund
Limited Partnership
    0       187,035.7500       16,833.2200  
BCP III Special Affiliates
Limited Partnership
    0       137,033.60000       12,333.0200  
Lubar Capital, LLC
    0       1,259,500.0000       113,355.0000  
Scott A. Ransom
    123,676.9758       0       2,700  
Brian L. Happ
    54,348.2245       0       1,800  
William L. Peel, Jr.
    54,348.2245       0       1,800  
Eli Woyke
    5,000       0       450  
Thomas G. Platz
    5,000       0       450  
Patricia LaForge
    5,000       0       450  
Kurtis M. Helin
    20,000       0       900  
Julia A. Houck
    5,000       0       450  
Steven C. Peterson
    7,500       0       675  
Gregg F. Redfern
    5,000       0       450  
 
                       
Total Held
    284,873.4248       2,519,000.0000       236,835.0000  
 
                       
Total Outstanding per Class
    558,020.2308       2,519,000.0000       251,685.0000  
 
                       
Percentage
    51.05 %     100 %     94.10 %

 